The judge of the superior court erred in reversing a portion of the award of the director of the State Board of Workmen's Compensation and in directing the board to "consider the reasonable and proper amount to be awarded the claimant to cover the medical and hospital expenses incurred *Page 25 
in the employment of Dr. Lewis Kennedy and in the use of the Metter Hospital."
        DECIDED MARCH 15, 1947. REHEARING DENIED MARCH 26, 1947.
Lundy Sutton filed his claim for compensation with the State Board of Workmen's Compensation against Hartford Accident 
Indemnity Company and Southeastern Shipbuilding Corporation.
The director, on March 7, 1946, after hearing the evidence, awarded the claimant $20 per week, as of July, 1945, to continue until November 15, 1945, in full payment and final settlement of his claim. The director further found from the evidence that the defendants were not liable for the expenses of the medical services rendered the claimant by his own physician, Dr. Kennedy. The judge of the superior court reversed that portion of the award as to Dr. Kennedy's fees, and directed the State Board to consider the proper amount to be awarded the claimant to cover those fees. That judgment is assigned as error.
The evidence shows that on the day after the claimant's accident he was sent by his employer to a hospital in Savannah, Georgia, where he was given some preliminary treatment by the employer's physician; and that on the same day the employee, without the consent and against the medical advice of the employer's doctor, left the hospital and went to a hospital at Metter, Georgia, where he was treated by his own physician, Dr. Kennedy.
The director found from a preponderance of the evidence that the claimant left the hospital at Savannah and elected to be treated at Metter by his own doctor, without the approval of the employer or its insurer, or of the State Board of Workmen's Compensation, and "that the employer has met all requirements as anticipated under § 114-501 of the statute, in that they immediately furnished adequate medical [services] and hospitalization to the claimant. The question of the claimant's leaving the Central of Georgia's hospital of his own accord and going to Metter, Georgia, and entering a hospital there of his own choice and seeking a physician of *Page 26 
his choice does not constitute an emergency as defined in the above Code section [Code Ann. Supp., § 114-501], and the employer or the insurer would not be liable for the expenses therefor." That portion of the award was reversed by the judge of the superior court, and we think that judgment was error. In our opinion, the act of 1937 (Ga. L. 1937, p. 528; Code Ann. Supp., § 114-501) is not in conflict with the director's ruling in this case. On page 533 of the act it is stated: "If in an emergency on account of the employer's failure to provide the medical or other care as herein specified, a physician other than provided by the employer is called to treat the injured employee, the reasonable cost of such service shall be paid by the employer if so ordered by the Department of Industrial Relations." In this case there was no emergency and no order of the department.
The only question here involved is whether that portion of the award was authorized by the evidence. In United States Fidelityc. Co. v. Brown, 68 Ga. App. 706 (23 S.E.2d 443), cited in behalf of the claimant, the question here presented was not there involved. In that case the board had denied Brown anycompensation, and gave as one reason therefor that he had secured medical treatment from his own physician, without the permission of his employer, and this court held: "There was no obligation on the employee to obtain the permission of his employer to select the doctor to give him treatment, for he was at liberty to select any competent or reputable physician that he desired, and the exercise of this discretion would not be an impeaching circumstance." In that case there was no question as to whether the employer was liable for the expenses of Brown's own physician.
In the instant case, the evidence amply authorized the entire award of the director; and the judge of the superior court erred in reversing the portion of the award referred to.
Judgment reversed. Sutton, P. J., and Felton, J., concur.Gardner, J., concurs in the judgment. MacIntyre and Parker, JJ.,dissent.